

Exhibit 10.8


FIRST AMENDMENT TO NOTE AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT (THE “FIRST AMENDMENT”) DATED MARCH 25, 2009 TO THE NOTE
AND SECURITY AGREEMENT (THE “AGREEMENT”) DATED AS OF SEPTEMBER 4, 2007 AMONG
SAFESTICH MEDICAL, INC., SAFESTITCH, LLC (COLLECTIVELY THE “BORROWER”) AND THE
UNDERSIGNED LENDERS (“LENDERS”).


RECITALS
 
WHEREAS, Borrower and Lenders (collectively, the “Parties”) are parties to the
Agreement which became effective on September 4, 2007; and
 
WHEREAS, the Borrowers and Lenders desire to amend the Agreement to extend the
Maturity Date (as defined in the Agreement) from December 31, 2009 until June
30, 2010.
 
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Agreement and this First Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lenders agree as follows:
 
AMENDMENT
 
1.           Extension of Maturity Date.  Section 3 of the Agreement is hereby
amended and restated in its entirety as follows:
 
Payments of Obligations, including Principal and Interest.  The principal amount
of the Loan evidenced hereby, together with any accrued and unpaid interest, and
any and all the Obligations, including unpaid costs, fees and expenses accrued,
such as Lender’s Expenses, shall be due and payable in full on June 30, 2010
(the “Maturity Date”).
 
2.           Governing Law.  This First Amendment shall be governed by the laws
of the State of Florida without regard to its conflict of laws rules or
principles.


3.           Amendments.  Except as expressly amended hereby, the Agreement
shall remain unmodified and in full force and effect.


4.           Entire Agreement.  This First Amendment and the Agreement and any
schedules or exhibits attached to the Agreement constitute the entire agreement
of the Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto.


5.           Interpretation.  Any capitalized terms used in this First Amendment
but not otherwise defined shall have the meaning provided in the Agreement.


6.           Counterparts.  This First Amendment may be executed manually,
electronically in Adobe® PDF file format, or by facsimile by the Parties, in any
number of counterparts, each of which shall be considered one and the same
amendment and shall become effective when a counterpart hereof shall have been
signed by each of the Parties and delivered to the other Party.

 
Page 1 of 2

--------------------------------------------------------------------------------

 

Exhibit 10.8
 
IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed in their names as of the date first written above.



 
SAFESTITCH MEDICAL, INC.
     
By:
/s/ Adam S. Jackson
 
Name:  Adam S. Jackson
Title: Chief Financial Officer
       
SAFESTITCH LLC
     
By:
/s/ Adam S. Jackson
 
Name:  Adam S. Jackson
Title: Chief Financial Officer



THE FROST GROUP, LLC
 
By:
/s/ Phillip Frost, M.D.
Name: Phillip Frost, M.D.
Title: President
 
JEFFREY G. SPRAGENS
 
By:
/s/ Jeffrey G. Spragens
Name: Jeffrey G. Spragens
Title:


 
Page 2 of 2

--------------------------------------------------------------------------------

 